      Case 4:20-cv-01073-LCB-HNJ Document 6 Filed 09/02/20 Page 1 of 2                   FILED
                                                                                2020 Sep-02 AM 10:24
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

DANIEL BROWN,             )
                          )
    Petitioner,           )
                          )
V.                        )                   Case No.: 4:20-cv-1073-LCB-HNJ
                          )
WARDEN OF ETOWAH COUNTY )
DETENTION CENTER, et al., )
                          )
    Respondents.          )

                                     ORDER
      On August 7, 2020, U.S. Magistrate Judge Herman N. Johnson issued a

Report and Recommendation in accordance with 28 U.S.C. § 636(b)(1)

recommending that the Court dismiss this action as duplicative of the earlier-filed

Case No. 4:20-cv-1126-RDP-HNJ. (Doc. 5). Petitioner has not objected to the

Report and Recommendation.

      When a party objects to a portion of a Magistrate Judge’s report or proposed

findings or recommendations, the District Court must conduct a de novo review of

those portions of the report to which the party has specifically objected. 28 U.S.C.

§ 636(b)(1). The unchallenged portions of the Magistrate Judge’s report are

reviewed for clear error. See LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988).

      Having reviewed the proposed findings and recommendations for clear error,

the Court concludes that the Magistrate Judge’s Report and Recommendation
     Case 4:20-cv-01073-LCB-HNJ Document 6 Filed 09/02/20 Page 2 of 2



(Doc. 5) should be ACCEPTED and hereby ADOPTS it as the findings of the

Court. This action is therefore DISMISSED WITHOUT PREJUDICE.

     The Clerk of Court is DIRECTED to close the case.

     DONE and ORDERED this September 2, 2020.



                                _________________________________
                                LILES C. BURKE
                                UNITED STATES DISTRICT JUDGE




                                     2
